 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   SANFORD W. WEISBERG,                 Case No. CV 17-8471 SVW(SS)

12                     Plaintiff,

13         v.                                        JUDGMENT

14   NANCY   A.   BERRYHILL,  Acting
     Commissioner   of   the  Social
15   Security Administration,

16                     Defendant.

17

18        Pursuant to the Court’s Order Accepting Findings, Conclusions

19   and Recommendations of United States Magistrate Judge,

20

21        IT IS HEREBY ADJUDGED that this action is dismissed with

22   prejudice.

23

24   DATED: November 19, 2018

25                                         STEPHEN V. WILSON
                                           UNITED STATES DISTRICT JUDGE
26

27

28
